DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. There are a total of 3 claims and claims 1-3 are pending.

Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.

The abstract of the current application at least does not conform to any of the above mentioned 5 (five) criteria. Therefore, appropriate correction is suggested.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over He et al. (US PGPub 2021/0360289 A1) in view of Ugur et al. (CN 105027567 A) (See attached translation).

Regarding claim 1, He et al. teach a method of decoding video data (Fig. 6, reference numeral 300), the method comprising: 
receiving a sequence parameter set including syntax elements corresponding to a coded video sequence (In [0061], it teaches a decoder 300 performs a reciprocal function of the encoder 200 wherein in [0059], it teaches that the encoded video stream that the video decoder receives includes a sequence parameter set (SPS) containing syntax elements); 
parsing a first byte of the sequence parameter set including a first syntax element and a second syntax element ([0270]; It teaches first and second syntax elements), wherein the first syntax element provides an identifier for the sequence parameter set ([0264]; It teaches a first syntax element that indicates that video usability information syntax structure is not present in a Sequence Parameter Set (SPS). In [0155], it teaches a first syntax element which refers to each decoded picture referring to an SPS), and the second syntax element specifies a video parameter set identifier referred to by the sequence parameter set ([0265]; It teaches a second syntax element specifies a maximum allowed number of layers in each coded video sequence referring to a video parameter set); and 
parsing a second byte of the sequence parameter set including a third syntax element, a fourth syntax element, a fifth syntax element and a sixth syntax element ([0270]; It teaches several syntax elements from third to sixth and beyond), wherein the third syntax element specifies a maximum number of temporal sublayers that may be present in the coded video sequence referring to the sequence parameter set ([0071]; sps_max_sublayers_minus1 is a syntax element in an SPS, wherein sps_max_sublayers_minus1 plus 1, specifies a maximum number of temporal sublayers that may be present in each CLVS referring to the SPS), the fourth syntax element specifies a chroma sampling relative to a luma sampling ([0045]; It teaches a CTU with a coding tree block (CTB) of luma samples, two corresponding CTBs of chroma samples of a picture with three samples where it is coded using three separate color planes and syntax structures), the fifth syntax element specifies a luma coding tree block size of each coding tree unit ([0067]; It teaches setting the luma and chroma sample sizes by the syntax ), and the sixth syntax element specifies whether level information is present in the sequence parameter set ([0064]; It teaches that the video decoder 300 may decode, syntax elements for a region tree level of QTBT structure and syntax elements for a prediction tree level of QTBT structure. In [0140], it also teaches a syntax element called profile_tier_level).  
Although, He et al. teach byte stream format as recited in [0068], but it does not explicitly teach first byte containing two syntax elements and second byte containing the four syntax elements. However, Ugur et al. teach a system in the same field of endeavor (Abstract, Page 12, paragraph 5), where it teaches first byte containing two syntax elements and second byte containing at least four syntax elements (Ugur et al.; Page 12, last paragraph – Page 13, first paragraph; it teaches ).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine He et al’s invention of parameter set syntax elements and variables in video coding to include Ugur et al's usage of byte specific syntax elements, because the syntax elements can be set at the video parameter (Video Parameter Set), sequence parameter set (Sequence Parameter Set) or other grammatical structure in providing LayerId values describing different scalability dimension of variables or syntax element value of the mapping (Ugur et al.; Page 13, paragraph 3).

Regarding claim 2, He et al. teach a device comprising one or more processors ([0007]) configured to: 
receive a sequence parameter set including syntax elements corresponding to a coded video sequence (In [0061], it teaches a decoder 300 performs a reciprocal function of the encoder 200 wherein in [0059], it teaches that the encoded video stream that the video decoder receives includes a sequence parameter set (SPS) containing syntax elements); 
parse a first byte of the sequence parameter set including a first syntax element and a second syntax element ([0270]; It teaches first and second syntax elements), wherein the first syntax element provides an identifier for the sequence parameter set ([0264]; It teaches a first syntax element that indicates that video usability information syntax structure is not present in a Sequence Parameter Set (SPS). In [0155], it teaches a first syntax element which refers to each decoded picture referring to an SPS), and the second syntax element specifies a video parameter set identifier referred to by the sequence parameter set ([0265]; It teaches a second syntax element specifies a maximum allowed number of layers in each coded video sequence referring to a video parameter set); and 
parse a second byte of the sequence parameter set including a third syntax element, a fourth syntax element, a fifth syntax element and a sixth syntax element ([0270]; It teaches several syntax elements from third to sixth and beyond), wherein the third syntax element specifies a maximum number of temporal sublayers that may be present in the coded video sequence referring to the sequence parameter set ([0071]; sps_max_sublayers_minus1 is a syntax element in an SPS, wherein sps_max_sublayers_minus1 plus 1, specifies a maximum number of temporal sublayers that may be present in each CLVS referring to the SPS), the fourth syntax element specifies a chroma sampling relative to a luma sampling ([0045]; It teaches a CTU with a coding tree block (CTB) of luma samples, two corresponding CTBs of chroma samples of a picture with three samples where it is coded using three separate color planes and syntax structures), the fifth syntax element specifies a luma coding tree block size of each coding tree unit ([0067]; It teaches setting the luma and chroma sample sizes by the syntax ), and the sixth syntax element specifies whether level information is present in the sequence parameter set ([0064]; It teaches that the video decoder 300 may decode, syntax elements for a region tree level of QTBT structure and syntax elements for a prediction tree level of QTBT structure. In [0140], it also teaches a syntax element called profile_tier_level).  
Although, He et al. teach byte stream format as recited in [0068], but it does not explicitly teach first byte containing two syntax elements and second byte containing the four syntax elements. However, Ugur et al. teach a system in the same field of endeavor (Abstract, Page 12, paragraph 5), where it teaches first byte containing two syntax elements and second byte containing at least four syntax elements (Ugur et al.; Page 12, last paragraph – Page 13, first paragraph; it teaches ).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine He et al’s invention of parameter set syntax elements and variables in video coding to include Ugur et al's usage of byte specific syntax elements, because the syntax elements can be set at the video parameter (Video Parameter Set), sequence parameter set (Sequence Parameter Set) or other grammatical structure in providing LayerId values describing different scalability dimension of variables or syntax element value of the mapping (Ugur et al.; Page 13, paragraph 3).

Regarding claim 3, He et al. teach a method of signaling parameters for video data ([0034], L4-6), the method comprising: 
signaling a first syntax element provides an identifier for a sequence parameter set ([0264]; It teaches a first syntax element that indicates that video usability [0155], it teaches a first syntax element which refers to each decoded picture referring to an SPS); 
signaling a second syntax element specifies a video parameter set identifier referred to by the sequence parameter set ([0265]; It teaches a second syntax element specifies a maximum allowed number of layers in each coded video sequence referring to a video parameter set); 
signaling a third syntax element specifying a maximum number of temporal sublayers that may be present in a coded video sequence referring to the sequence parameter set ([0071]; sps_max_sublayers_minus1 is a syntax element in an SPS, wherein sps_max_sublayers_minus1 plus 1, specifies a maximum number of temporal sublayers that may be present in each CLVS referring to the SPS); 
signaling a fourth syntax element specifying a chroma sampling to a luma sampling ([0045]; It teaches a CTU with a coding tree block (CTB) of luma samples, two corresponding CTBs of chroma samples of a picture with three samples where it is coded using three separate color planes and syntax structures); 
signaling a fifth syntax element specifying a luma coding tree block size of each coding tree unit ([0067]; It teaches setting the luma and chroma sample sizes by the syntax elements MaxBTSize, MinBTSize, etc); 
signaling a sixth syntax element specifying whether level information is present in the sequence parameter set ([0064]; It teaches that the video decoder 300 may decode, syntax elements for a region tree level of QTBT structure and syntax elements for a prediction tree level of QTBT structure. In [0140], it also teaches a syntax element called profile_tier_level); 
signaling a first byte of the sequence parameter set including the first syntax element and the second syntax element ([0270]; It teaches first and second syntax elements); and 
signaling a second byte of the sequence parameter set including the third syntax element, the fourth syntax element, the fifth syntax element and the sixth syntax element ([0270]; It teaches several syntax elements from third to sixth and beyond).
Although, He et al. teach byte stream format as recited in [0068], but it does not explicitly teach first byte containing two syntax elements and second byte containing the four syntax elements. However, Ugur et al. teach a system in the same field of endeavor (Abstract, Page 12, paragraph 5), where it teaches first byte containing two syntax elements and second byte containing at least four syntax elements (Ugur et al.; Page 12, last paragraph – Page 13, first paragraph; it teaches ).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine He et al’s invention of parameter set syntax elements and variables in video coding to include Ugur et al's usage of byte specific syntax elements, because the syntax elements can be set at the video parameter (Video Parameter Set), sequence parameter set (Sequence Parameter Set) or other grammatical structure in providing LayerId values describing different scalability dimension of variables or syntax element value of the mapping (Ugur et al.; Page 13, paragraph 3).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

2. “IMAGE ENCODING/DECODING METHOD AND APPARATUS FOR DETERMINING WHETHER OR NOT TO REFER TO PARAMETER SET ON BASIS OF OUTPUT LAYER SET, AND METHOD FOR TRANSMITTING BITSTREAM” – Hendry, WO 2021/201628 A1.
3. “SLICE HEADER CONSTRAINT ON COLLOCATED PICTURES” – Wang et al., WO 2021/202468 A1.
4. “AN ENCODER, A DECODER AND CORRESPONDING METHODS OF SIGNALING AND SEMANTICS IN PARAMETER SETS” – Wang et al., WO 2021/170124 A1.
5. “VIDEO PARAMETER SET FOR HEVC AND EXTENSIONS” – Chen et al., US PGPub 2017/0094277 A1.
6. “BITSTREAM PROPERTIES IN VIDEO CODING” – Wang, US PGPub 2014/0086333 A1.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAINUL HASAN whose telephone number is (571)272-0422.  The examiner can normally be reached on MON-FRI: 10AM-6PM, Alternate FRIDAYS, EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAY PATEL can be reached on (571)272-2988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 

/Mainul Hasan/
Primary Examiner, Art Unit 2485